Title: From Alexander Hamilton to Benjamin Lincoln, 7 March 1794
From: Hamilton, Alexander
To: Lincoln, Benjamin



Treasury Department March 7th 1794
Sir

A paper of which the inclosed is a copy was put into my hands by a Gentleman by way of information. It is said, that the original was addressed to the British Consul at Boston.
I request from You an explanation of this affair. The threat of the resentment of the Citizens was a circumstance, if it existed, particularly unguarded and improper in an official communication.
With much consideration & esteem

Benjamin Lincoln EsqrCollector Boston

